DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
It is noted that applicant has not filed an IDS.  Applicant is reminded of the duty to disclose all known prior art resulting from all prior art searches.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No elements are interpreted under 112(f).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-8, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khast (US Pub No. 20150141871). 

In regard to Claim 1, Khast discloses a device for collecting bodily fluid from a patient, the device comprising: 
a housing 9 defining a lumen and having a bottom surface configured to be positioned against skin of the patient, best seen in Figure 5 (0079); 
a skin-piercing feature 7 positioned at least partially within the lumen, best seen in Figure 5; 
an electronics subsystem – circuit board –positioned at least partially within the housing, wherein the electronics subsystem includes a switch (0046, 0061); and 
an actuator – triggering device – operable coupled to the switch and the skin-piercing feature, wherein the actuator is movable through the lumen from a first position to a second position (0079), and wherein movement of the actuator from the first position to the second position is configured to— move the skin-piercing feature (a) through the lumen, best seen in Figure 7, and (b) past the bottom surface of the housing to puncture the skin of the patient, to thereby draw a bodily fluid from the patient into the lumen of the housing, best seen in Figure 8, and 
move the switch from an open position to a closed position to thereby activate the electronics subsystem, i.e. cause vibration (0061).

6. The device of claim 1 wherein the electronics subsystem includes a sensor 8 configured to measure a characteristic of the bodily fluid (abst, 0026).
7. The device of claim 6, further comprising a microfluidic channel positioned at least partially within the housing and configured to receive the bodily fluid, wherein the sensor is positioned at least partially within the microfluidic channel, i.e. capillary (0016).
8. The device of claim 6, further comprising: a microfluidic channel positioned at least partially within the housing and configured to receive the bodily fluid, i.e. capillary (0016); and a sample board extending between the microfluidic channel and the sensor, wherein the sample board is configured to draw a portion of the bodily fluid from the microfluidic channel to the sensor (0041).
12. The device of claim 1 wherein the second position is nearer to the bottom surface of the housing than the first position, best seen in Figure 7-8.
13. The device of claim 1 wherein the housing 9 is sized to be held in a hand of the patient, best seen in Figure 5.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 2 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khast in view of Brancazio (US Pub No. 20140336536).

In regard to Claim 2, Khast discloses the invention above but do not expressly disclose the electronics subsystem includes a timer configured to record a time elapsed after activation of the electronics subsystem.
In regard to Claim 10-11, Khast discloses the invention above but do not expressly disclose the electronics subsystem includes a communication component configured to wirelessly transmit information associated with the device to an external recipient.
Brancazio teach that it is well-known in the art to provide an analogous body fluid collection device comprising a timer configured to record a time elapsed after activation to give pertinent information such as the time the sample enters the device (0125).
Brancazio also teaches the use of a communication component configured to wirelessly transmit information associated with the device to an external recipient (0218).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Khast such that the electronics subsystem includes a timer configured to record a time elapsed after activation of the electronics subsystem as taught by Brancazio such as the time the sample has entered to provide pertinent time sensitive information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Khast which has a sensor 8 configured to measure a characteristic of the bodily fluid (abst) such that there is included a communication component configured to wirelessly transmit information associated with the device to an external recipient as taught by Brancazio to effectively communicate the test result, wherein in combination the information associated with the device includes information associated with the measured characteristic of the bodily fluid.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khast in view of Liepold et al (US Pub No. 20190015031).
Khast discloses the invention above but do not expressly disclose the electronics subsystem includes a sensor configured to record an identity of the patient.
Liepold et al teach that it is well-known in the art to authenticate the identity of a patient prior to use of an analogous body fluid sampling device such as by using a fingerprint sensor to record a fingerprint of the patient or the sensor is configured to record an image or pattern of an eye of the user as effective means to verify the identity of the user (0106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Khast such that the electronics subsystem includes a sensor configured to record an identity of the patient as taught by Liepold et al to effectively verify the identity of the user.


Claim(s) 9, 14-16, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khast in view of Donnay (US Pub No. 20210007651).

In regard to Claim 9, 14, and 19, Khast disclose a device for collecting bodily fluid from a patient, the device comprising: 
a housing 9, best seen in Figure 5 (0079); 
a skin-piercing feature 7 positioned at least partially within the housing, best seen in Figure 5, along with sensor 8 (0026, abst); 
an actuator – triggering device – operably coupled to the skin-piercing feature, wherein the actuator is movable from a first position to a second position relative to the housing (0079), and wherein movement of the actuator from the first position to the second position is configured to move the skin-piercing feature at least partially out of the housing to puncture the skin of the patient, to thereby draw a bodily fluid from the patient into the lumen of the housing, best seen in Figure 7-8 (0061). 
However, Khast does not expressly disclose a computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform operations comprising— measuring a characteristic of the bodily fluid; establishing a connection with an external computing device; and communicating information associated with the measured characteristic to the external computing device.
Donnay et al (please note, support for limitations goes back to provisional applications in 2010) teach that it is well-known in the art to provide an analogous body fluid sampling device comprising a computer-readable medium storing instructions that, when executed by one or more processors of a computing system cause the computing system to perform operations comprising measuring a characteristic of the body fluid (Claim 26), establishing a connection with an external computing device 1600 (Claim 26), and communicating information associated with the measured characteristic to the external computing device, best seen in Figure 1 (Claim 26).  
Donnay et al thus disclose an electronics subsystem (on body electronics unit) positioned at least partially within the housing (Claim 26), wherein the electronics subsystem includes— a sensor configured to measure a characteristic of the bodily fluid (Claim 26); and 
a communication component configured to wirelessly transmit information associated with the measured characteristic to an external recipient (Claim 26).  Donnay et al disclose the features to enhance and automate the operation of the body fluid sampling including initiating sampling and communicating the result.
	Claim 9: The one or more processors and a computer-readable medium storing instructions of Donnay et al would cause the electronics subsystem to measure a time associated with after initiation of the device (0129).  Donnay et al also disclose a switch that initiates sampling (0100).

Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Khast such that there is included an electronics subsystem positioned at least partially within the housing, wherein the electronics subsystem includes the sensor configured to measure a characteristic of the bodily fluid (already taught by Khast – 8), and 
a communication component configured to wirelessly transmit information associated with the measured characteristic to an external recipient, as well as a computer-readable medium storing instructions that, when executed by one or more processors of a computing system, cause the computing system to perform said operations as taught by Donnay et al to effectively automate the body fluid sampling process.  Further in combination, Khast with the one or more processors and a computer-readable medium storing instructions of Donnay et al would cause the electronics subsystem to measure a time associated with movement of the switch of Khast from the open position to the closed position.


15. Khast disclose the device of claim 14 wherein the sensor 8 is configured to measure the characteristic of the bodily fluid a predetermined time after the actuator is moved from the first position to the second position (0026, abst).
16. Khast disclose the device of claim 15 wherein the characteristic is an amount of a chemical compound in the bodily fluid (0026, abst).
20. Khast disclose the device of claim 19, further comprising a switch (0061) operably coupled to the processor when combined with Donnay et al, wherein movement of the actuator from the first position to the second position closes the switch to thereby activate the processor of Donnay et al and cause the processor to execute the computer-executable instructions contained in the memory because the switch of Khast initiates the sampling process (0061 of Khast).  Donnay et al also disclose a switch that initiates sampling (0100).
	

Claim(s) 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Khast in view of Donnay et al as applied to Claim 14 above, further in view of Brancazio.
In regard to Claim 17, Khast in combination with Donnay et al disclose the invention above but do not expressly disclose the electronics subsystem includes a timer configured to measure a time elapsed after the actuator is moved from the first position to the second position.
Brancazio teach that it is well-known in the art to provide an analogous body fluid collection device comprising a timer configured to record a time elapsed after activation to give pertinent information such as the time the sample enters the device (0125).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Khast as modified by Donnay et al such that the electronics subsystem includes a timer configured to record a time elapsed after activation of the electronics subsystem as taught by Brancazio such as the time the sample has entered to provide pertinent time sensitive information.
18. Khast in combination with Donnay et al and Brancazio disclose the device of claim 17 wherein the electronics subsystem further includes (a) a processor (Claim 26 of Donnay et al) and (b) a computer-readable medium storing instructions that (Claim 26 of Donnay et al), when executed by the processor, cause the electronics subsystem to perform operations comprising— receiving the elapsed time from the timer of Brancazio; determining the predetermined time based on the elapsed time as taught by Brancazio; and controlling the sensor of Khast to measure the characteristic of the bodily fluid at the predetermined time, as an effective manner of controlling the sampling process using the electronics subsystem of Donnay et al and suggested by Brancazio.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached at 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791



/DEVIN B HENSON/Primary Examiner, Art Unit 3791